         3:19-bk-15466 Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 16:16:04 Page 1 of 11



                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              JONESBORO DIVISION

Debtor: Samantha Croom                                                                                     Case No. 3:19-bk-15466

                        Arkansas Chapter 13 Plan
                            (Local Form 13-1)
 ____________________________________________________________________
 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed: Within the later of 14 days after the 341(a) meeting of creditors is
                      concluded or 21 days after the filing of the plan.

                      Amended plan filed before confirmation: Within 21 days after the filing of the amended plan.

                      Amended plan filed after confirmation: Within 21 days after the filing of the amended plan.

              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
          Debtor(s) _____________________________
           3:19-bk-15466                                     Case No. 16:16:04
                           Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                               Page 2 of 11



  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.

          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                  Included          Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                  Included          Not included
  2

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

      Original plan: The debtor(s) will pay $ 330.00_ per month to the trustee. The plan length is _60__ months.

          The following provision will apply if completed:

              Plan payments will change to $_460.00__ per month beginning on _9th month__.

              Plan payments will change to $_____ per month beginning on _____.
                  (Use additional lines as necessary.)

         Amended plan: Plan payments will change to $_____ per month beginning on the later of the date of filing of the amended plan
         or _____.

          The following provision will apply if completed:

                   Plan payments will change to $_____ per month beginning on _____.

              Plan payments will change to $_____ per month beginning on _____.
                  (Use additional lines as necessary.)

          The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
          period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
          specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
          plan.

  2.2     Payments shall be made from future income in the following manner:

                  Direct pay by debtor: Samantha Croom

                  Employer withholding of $_____ per month.

                         Name of debtor for withholding __________________

                        Payment frequency:        monthly,  semi-monthly, bi-weekly,          weekly,    other
                        If other, please specify: ___________________
                          Employer name:               _________________________
                          Address:                     _________________________
                                                       _________________________
                          Phone:                       _________________________

                  Employer withholding of $_____ per month.

                         Name of debtor for withholding __________________

                        Payment frequency:        monthly,  semi-monthly, bi-weekly,          weekly,    other
                        If other, please specify: ___________________
                          Employer name:               _________________________
                          Address:                     _________________________
                                                       _________________________
                          Phone:                       _________________________

Arkansas Plan Form - 12/17                                                                                                         Page 2
         Debtor(s) _____________________________
          3:19-bk-15466                                     Case No. 16:16:04
                          Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                              Page 3 of 11



  2.3    Income tax refunds.

   Check one.
          Debtor(s) will retain income tax refunds received during the plan term and has allocated the refunds in the budget.

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
         return and will turn over to the trustee all income tax refunds received during the plan term.

            Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
         tax return filed during the plan term within 14 days of filing.
          ____________________________________________________________________________________________________
         ____________________________________________________________________________________________________

  2.4 Additional payments.

   Check one.
          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

             To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
         the source, estimated amount, and date of each anticipated payment.

        _____________________________________________________________________________________________________

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.

         Check one.
           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

           Creditor and last 4 digits                                               Monthly
                                                    Collateral                                                        To be paid
             of account number                                                   payment amount
               Chrysler Capital                2014 Kia Optima                       $120.00                   Preconfirmation
                                                                                                               Postconfirmation
                                                                                                               Preconfirmation
                                                                                                               Postconfirmation
                                                                                                               Preconfirmation
                                                                                                               Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
           None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
        changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
        either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the creditors upon
        completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid in full through
        disbursements by the trustee, with interest, if any, at the rate stated.

        The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
        necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under applicable
        rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over any contrary
        amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic stay is ordered
        as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
        paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
        plan.


Arkansas Plan Form - 12/17                                                                                                           Page 3
         Debtor(s) _____________________________
          3:19-bk-15466                                     Case No. 16:16:04
                          Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                              Page 4 of 11



                                                                             Monthly                                            Interest rate,
           Creditor and last                               Monthly                            Estimated         Monthly
                                                                           installment                                            if any, for
              4 digits of             Collateral         installment                          arrearage        arrearage
                                                                             payment                                              arrearage
           account number                                  payment                             amount          payment
                                                                          disbursed by                                             payment
                                                                             Debtor(s)
                                                                             Trustee
                                                                             Debtor(s)
                                                                             Trustee
                                                                             Debtor(s)
                                                                             Trustee

  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

           Claims listed in this subsection consist of debts that were:

            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).

        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

           Creditor and last
                                                           Purchase       Debt/Estimated        Value of                           Monthly
              4 digits of              Collateral                                                               Interest rate
                                                             date             Claim             collateral                         payment
           account number




  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.

        Check one.
           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

           The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.

        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.

        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.




Arkansas Plan Form - 12/17                                                                                                              Page 4
         Debtor(s) _____________________________
          3:19-bk-15466                                     Case No. 16:16:04
                          Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                              Page 5 of 11



           Creditor & last 4                                                                                                        Estimated
                                                   Purchase       Debt/Estimated          Value of        Interest    Monthly
           digits of account       Collateral                                                                                       unsecured
                                                     date             Claim               collateral        rate      payment
           number                                                                                                                    amount
               Chrysler            2014 Kia           Aug.         $13,202.00           $10,500.00          7%       $240.00        $2,702.00
               Capital              Optima            2014




  3.5   Surrender of collateral.

            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

            The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
        U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a)
        be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any allowed
        unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered by the
        court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the proceeds will be remitted
        to the trustee.

               Creditor and last 4 digits of account number                                      Collateral to be surrendered




  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1   General.

        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.

  4.2   Trustee’s fees.

        The trustee’s fees are governed by statute and may change during the course of the case.

  4.3   Attorney’s fees.

        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:

              Amount paid to attorney prior to filing:     $250.00

              Amount to be paid by the trustee:            $3,250.00

              Total fee requested:                         $3,500.00

        Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
        paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
        disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1,500 and 25%, respectively.




Arkansas Plan Form - 12/17                                                                                                                Page 5
         Debtor(s) _____________________________
          3:19-bk-15466                                     Case No. 16:16:04
                          Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                              Page 6 of 11



  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.

        Check one.
          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

            Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full
        in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.

                         Creditor                      Nature of claim (if taxes, specify type and years)           Estimated claim amount




  4.5   Domestic support obligations.

        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation. ***

               Name and address of holder                                Paid to                            Name of debtor obligated
                                                           Holder
                                                           Governmental unit, below
                                                           Holder
                                                           Governmental unit, below

        The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

                 Name and address of the                           Holder of the
                                                                                                            Name of debtor obligated
                   governmental unit                         domestic support obligation




        Continuing domestic support obligation payment.

           The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.

           The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.

        Domestic support obligation arrearage payment.

           The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.

                                 Name and address of creditor                                   Total estimated           Monthly arrearage
                                                                                               arrearage amount               payment




Arkansas Plan Form - 12/17                                                                                                               Page 6
        Debtor(s) _____________________________
         3:19-bk-15466                                     Case No. 16:16:04
                         Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                             Page 7 of 11




 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________

        Check one, if applicable.
           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or

           Other. Please specify ___ __.

  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

            The unsecured claims designated below will be paid prior to payment of other nonpriority unsecured claims. The reason the
        claims are treated as “special” is stated below. These claims will be paid in full based on the filed and allowed proof of claim
        except as to monthly payment and interest rate, if any.

            Creditor and last 4 digits of                           Monthly        Interest rate (if blank,    Reason for classification
                                                 Debt amount
                 account number                                     payment        no interest to be paid)           as special




  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.

        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

           The monthly installment payments will be paid on the following nonpriority unsecured claims for which the last payment is due after
        the final plan payment and any default in payments is cured. The payments will be disbursed by the trustee during the plan term.
        These claims will be paid in full based on the filed and allowed proof of claim except as to monthly payment and interest rate, if
        any. The debtor(s) will resume the monthly installment payments at the conclusion of the case.

            Creditor and last 4 digits of                           Monthly        Interest rate (if blank,    Reason for classification
                                                 Debt amount
                 account number                                     payment        no interest to be paid)          as long term




 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.

        Check one.
          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.

Arkansas Plan Form - 12/17                                                                                                            Page 7
         Debtor(s) _____________________________
          3:19-bk-15466                                     Case No. 16:16:04
                          Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                              Page 8 of 11



                                   Description of                                          Number of                          Monthly
                                                         Payment to        Payment                          Arrearage
               Creditor             contract or                                            remaining                         arrearage
                                                         be paid by        amount                            amount
                                     property                                              payments                          payment
            Rent A Center         Washer and Dryer          Debtor(s)      $130 per        8 months            0.00
                                                            Trustee         month
                                                            Debtor(s)
                                                            Trustee

            Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon
        confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.


                 Creditor and last 4 digits of account number                          Description of contract or property




  6.2   Sale of assets.

        Check one.
          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

           The debtor(s) propose to sell the described real or personal property after notice and court approval on the following terms
        and will commit the proceeds as indicated. The debtor(s) also make the provisions listed below if the sale of the property does
        not ultimately occur.

                                                                                                     Provision for proceeds and if
                 Creditor                Property to be sold               Terms of sale
                                                                                                        property does not sell



  6.3   Claims not to be paid by the trustee.

        Check one.
          None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

           The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home
        mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from
        property that is not property of the estate.

                                                                                            Description of property/nature of
                       Creditor                     Payment to be paid by
                                                                                                       obligation
                                                    Debtor(s)
                                                    Other _______________
                                                    Debtor(s)
                                                    Other _______________

  6.4   Postpetition claims.

        Check one.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

            Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
        elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
        the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
        of such claim may be subject to discharge.




Arkansas Plan Form - 12/17                                                                                                         Page 8
        Debtor(s) _____________________________
         3:19-bk-15466                                     Case No. 16:16:04
                         Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 _______________
                                                                             Page 9 of 11




 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:

        Check the applicable box.

           plan confirmation.

           entry of discharge.

           other: _________________________________________________________


 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

        Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision
        is a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set
        out elsewhere in this plan are ineffective.

  8.1   The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

   ____________________________________________________________________________________________________

   ____________________________________________________________________________________________________

   ____________________________________________________________________________________________________

   ____________________________________________________________________________________________________


 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.


                  /s/Michael Crawley                                        Date 11/11/19
                  Signature of Attorney for Debtor(s)


                  /s/Samantha Croom                                         Date 11/11/19


                  _____________________________________                     Date ________
                  Signature(s) of Debtor(s)
                  (required if not represented by an attorney;
                  otherwise optional)




Arkansas Plan Form - 12/17                                                                                         Page 9
       Debtor(s) _____________________________
       3:19-bk-15466                                       Case No.16:16:04
                        Doc#: 15 Filed: 11/11/19 Entered: 11/11/19  _______________
                                                                            Page 10 of 11




                                                   Addendum A

              Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.


A.1    Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.

                                                  Last four digits of     Nature of debt and
        Name and address of creditor                                                                 Amount of debt
                                                  account number          date incurred




A.2    Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.

    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.

                                                                                                         Approval to incur
                                         Last four digits of   Nature of debt and
        Name and address of creditor                                                Amount of debt       obtained from
                                         account number        date incurred
                                                                                                         trustee or court
                                                                                                            Yes
                                                                                                            No
                                                                                                            Yes
                                                                                                            No
                                                                                                            Yes
                                                                                                            No
                                                                                                            Yes
                                                                                                            No




Arkansas Plan Form - 12/17                                                                                            Page 10
3:19-bk-15466 Doc#: 15 Filed: 11/11/19 Entered: 11/11/19 16:16:04 Page 11 of 11



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF ARKANSAS


RE: Samantha Croom                                                 Case No. 3:19-bk-15466
    DEBTOR                                                         CHAPTER 13


                                   CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that a true and correct copy of the attached Chapter 13 Plan served by
CM/ECF to Mark T. McCarty, Chapter 13 Standing Trustee; Charles W. Tucker, Assistant United States
Trustee; and has been sent to the below entities and to all interested parties by CM/ECF, electronic
transmittal, or mailed via U.S. Mail, first class, postage pre-paid, on this 11th day of November 2019:


Internal Revenue Service                                  Arkansas Department of Workforce Services
P.O. Box 7346                                             Legal Division
Philadelphia, PA 19101-7346                               P.O. Box 2981
                                                          Little Rock, AR 72203
Department of Finance & Administration
Legal Division                                            U.S. Attorney, Eastern District
P.O. Box 1272                                             P.O. Box 1229
Little Rock, AR 72203                                     Little Rock, AR 72203

Employment Security Division
Legal Division
P.O. Box 2981
Little Rock, AR 72203

and to all creditors whose names and addresses are set forth on the matrices filed in the case.
         The undersigned further certifies that a true and correct copy of the attached Chapter13 Plan that
requests a valuation determination pursuant to Section 3.4 was served by U.S. Mail, postage prepaid, to
the following as noted:
Mr. William S. Bishop, CEO
Chrysler Capital Corporation
The Corporation Company
417 Spring St.
Little Rock, AR 72201
(Regular Mail)
                                                          /s/Michael Crawley
                                                          Michael E. Crawley, Jr., #97016
